NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 22 October 2021. As directed by the amendment: Claims 1, 2, 8-11, 23, 24, and 31-33  have been amended, Claims 7, 12-17, 29, 30, 34-39, and 45-64 have been cancelled,  and no claims have been added.  Claims 18-22 and 40-44 have been cancelled in the Examiner’s amendment made below. Claims 11 and 33 were previously withdrawn due to a Restriction Requirement but have been rejoined due to their dependency on allowed Claims 1 and 23. Thus, Claims 1-6, 8-11, 23-28, and 31-33 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry” in amended Claims 23 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “processing circuitry” is being interpreted to correspond to the processor (30), memory (32), and other related circuit elements of the IMD as described in the Specification and Drawings (e.g. Fig. 2, Paragraph 0063-0065).
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Ryan Kobs on 17 December 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
Claims 18-22 and 40-44 are CANCELLED.
In Claim 1, Lines 13-14, replace “the second electrical signal”  with  “the second 
electrical stimulation signal”
In Claim 1, Line 16, replace “a recharge signal following”  with “a recharge signal to the 
patient following” 
In Claim 3, Line 1, replace “wherein the pulse width is”  with “wherein the pulse width of 
each pulse of the first plurality of pulses is”
In Claim 23, Lines 5-6, replace “a plurality of pulses” with “a first plurality of pulses”
In Claim 23, Line 16, replace “the second electrical signal”  with  “the second electrical 
stimulation signal”
In Claim 23, Line 23, replace “a recharge signal following”  with  “a recharge signal to 
the patient following”
In Claim 25, Line 1, replace “wherein the pulse width is”  with “wherein the pulse width 
of each pulse of the first plurality of pulses is”

	Reasons for Allowance

Claims 1-6, 8-11, 23-28, and 31-33 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claims 1 and 23 have been amended to incorporate previously allowable subject matter of Claims 7 and 29 (now cancelled). The Examiner agrees that none of the previously cited Parker, Kishawi et al., nor Hargrove et al. specifically discloses the interleaved first and second stimulation signals according to first and second therapy programs with the claimed stimulation parameters, including a recharge signal delivered to the patient after at least one pulse, wherein the first and second stimulation fields, individually and when overlapping, have stimulation intensities less than a perception threshold or a paresthesia threshold of the patient, in combination with the other claimed elements of Claims 1 and 23 as amended. Therefore, the previous 35 USC 103 rejections have been withdrawn and these claims are allowed. Claims 11 and 33 were previously withdrawn due to a Restriction Requirement but have been rejoined due to their dependency on allowed Claims 1 and 23. Claims 2-6, 8-11, 24-28, and 31-33 depend from and thus further limit Claims 1 and 23, and therefore are also allowed. It is noted that “processing circuitry” as recited in amended Claims 23 and 31 has been interpreted under 35 USC 112(f)/pre-AIA  sixth paragraph as described in detail above. The Examiner’s amendment made above overcomes potential clarity and/or lack of antecedent basis issues in the claims by providing consistency with respect to claim terms. 
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
North et al. (“Spinal Cord Stimulation With Interleaved Pulses: A Randomized, Controlled Trial.” NEUROMODULATION: TECHNOLOGY AT THE NEURAL INTERFACE, vol. 10, no. 4, 2007, pp. 3751–3759.) discloses a system and method of stimulation therapy with interleaved first and second stimulation signals (Abstract) with low frequencies of below 250 Hz and pulse widths of 0.5 milliseconds (Page 3758, Col. 1, Page 3755, Col. 2), but does not disclose a duty cycle in a range of 5%-50%, delivering a recharge signal, or wherein first and second stimulation fields, individually and when overlapping, have stimulation intensities less than a perception threshold or paresthesia threshold of the patient, and other recited elements of Claims 1 and 23. 
Alataris et al. (US Publication No. 2012/0016438) discloses a stimulation system and method by providing charge-balanced pulses (Claims 1-2) that may be interleaved (Paragraph 0077, 0079) and pulse widths of 10-333 microseconds (Paragraph 0075), duty cycles of above 50% (Paragraphs 0033-0034, 0078), and high frequency (Abstract) that are below a perception and paresthesia threshold of the patient (Paragraph 0047, Claim 1), but does not disclose a duty cycle in a range of 5%-50%, delivering a recharge signal, or frequencies of first and second stimulation signals  between 1-1400Hz, and other recited elements of Claims 1 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Eric D. Bertram/Primary Examiner, Art Unit 3792